--------------------------------------------------------------------------------

Final Execution Version


Exhibit 10.69


CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)(4), 240.24B-2


AMENDMENT NO. 1
 
This Amendment No. 1 (the “Amendment”) to the Strategic Collaboration Agreement
dated July 31st, 2015 (the “Agreement”), is made by and between
 


(1)
ASTRAZENECA AB, a company incorporated in Sweden under no. 556011-7482 with its
registered office at SE-151 85 Södertälje, Sweden (“AstraZeneca”) and

 


(2)
IONIS PHARMACEUTICALS, INC., a Delaware corporation, (formally known as Isis
Pharmaceuticals, Inc.) having its principal place of business at 2855 Gazelle
Court, Carlsbad, California 92010 (“Ionis”),

 
and is made effective as of October 18th, 2018 (the “Amendment Effective Date”).
 
Recitals
 
WHEREAS, the Parties desire to further amend and restate certain terms and
conditions of the Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 


1.
Definitions

 
Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.
 


2.
Modifications

 
Section 5.1.2. of the Agreement is hereby deleted in its entirety and replaced
by the following:



--------------------------------------------------------------------------------

Final Execution Version
 
“5.1.2. Integrated Product Plans.  For each Licensed Program, AstraZeneca will
prepare a global integrated Product plan or a comparable document consistent
with AstraZeneca’s then current internal practices for AstraZeneca’s internal
programs outlining key aspects of the Development of the Product being Developed
from such Program through all Approvals as well as, as Development proceeds and
when such information is available, key aspects of worldwide regulatory
strategy, pricing and market access strategy, market launch, and
Commercialization (each plan or other such document, an “Integrated Product
Plan” or “IPP”).  On a Product-by-Product basis, AstraZeneca will prepare each
IPP no later than [***] for the relevant Product, and the IPP will contain high
level information consistent with AstraZeneca’s development and
commercialization plans for its similar products at similar stages of
development and commercialization in the same AstraZeneca franchise, including
without limitation a status update, timelines, goals, and the criteria
AstraZeneca will use to make internal decisions, but excluding information that
AstraZeneca is required not to share even under confidentiality pursuant to
restrictions imposed by any Third Party.  Once AstraZeneca has prepared an IPP,
AstraZeneca will update it consistent with AstraZeneca’s standard practice
(including if the IPP is updated and presented to an AstraZeneca internal
committee) but at least Annually and will provide such updates to Ionis. 
AstraZeneca and Ionis will meet (through the JSC or as the Parties may otherwise
agree) on a yearly basis to discuss the draft of the IPP and AstraZeneca will
consider, in good faith, any proposals and comments made by Ionis or
incorporation in the IPP.  AstraZeneca and Ionis will [***], to discuss the
status of execution of the IPP.  Additionally, subject to AstraZeneca’s
confidentiality obligations to any Third Party, AstraZeneca may provide more
frequent updates in the case of extraordinary material events (e.g. approvals,
regulatory feedback, etc.) as deemed appropriate by AstraZeneca.  For the
avoidance of doubt, information provided by AstraZeneca to Ionis pursuant to
this Section 5.1.2 shall be treated by Ionis as AstraZeneca’s Confidential
Information subject to the provisions in Article 11.”
 


3.
Amendment Effective Date

 
This Amendment shall become effective on the Amendment Effective Date.
 


4.
Entire Agreement

 
This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter of the Agreement.  The
Agreement together with this Amendment supersedes all prior agreements, whether
written or oral, with respect to the subject matter of the Agreement, as
amended.  Each Party confirms that it is not relying on any representations,
warranties, or covenants of the Party except as specifically set out in the
Agreement as amended.  Nothing in this Amendment is intended to limit or exclude
any liability or fraud.  The Parties hereby agree that subject to the
modifications specifically stated in this Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.
 


5.
Execution

 
THIS AMENDMENT IS EXECUTED by the authorized representatives of the parties as
of the date first written above.
 

 
ASTRAZENECA AB (publ.)
 
IONIS PHARMACEUTICALS, INC.
               
Signature:
/s/ Regina Fritsche Danielson

 
Signature:

/s/ Brett Monia

                 
Name:
Regina Fritsche Danielson
 
Name:
Brett Monia
                 
Title:
VP and Head of IMED CVRM
 
Title:
Chief Operating Officer
 






--------------------------------------------------------------------------------